Opinion by Judge SCHWARZER; Concurrence by Judge REINHARDT; Partial Concurrence and Partial Dissent by Judge O’SCANNLAIN.
SCHWARZER, Senior District Judge:
We must decide whether the district court abused its discretion in dismissing with prejudice plaintiffs’ second amended complaint.
Plaintiffs filed their complaint in state court alleging claims of employment discrimination under California Government Code section 12940 on behalf of fifty-one named individuals. Named as defendants were R.A. Music, Inc., the County of Los Angeles and others no longer parties. Defendants removed pursuant to 28 U.S.C. § 1331, alleging subject matter jurisdiction under 29 U.S.C. § 301 because plaintiffs were covered by a collective bargaining agreement. The nub of the controversy alleged is that in August 1995, defendant R.A. Music took over the operations of Family Restaurants in the Los Angeles Music Center. The complaint alleged that *840the fifty-one named plaintiffs had been employees of Family Restaurants but were denied employment by R.A. Music based upon their race, age and disability though they were qualified for the positions they held with Family Restaurants and had performed their jobs satisfactorily.
After plaintiffs filed a first amended complaint, defendants moved to dismiss. The district court granted the motion without leave to amend as to all defendants other than R.A. Music. It dismissed the claims against the latter “with leave to amend for any plaintiff who can plead specific facts that would create an individual prima facie claim of age, race, or disability discrimination.” Plaintiffs filed a second amended complaint, which the court dismissed with prejudice without explanation.
The second amended complaint is not substantially different from the earlier complaint. It alleges on behalf of all plaintiffs collectively that they performed their jobs satisfactorily and were each qualified for positions with R.A. Music, that they applied for such positions and that they were denied employment based upon their race, age and disability. It also alleges that after R.A. Music took over, it substantially reduced the percentage of minority workers and increased the percentage of white workers, reduced the percentage of minority workers in higher paid positions, and reduced the percentage of workers over forty years of age. It then alleges three claims for relief. The first claim, on behalf of twenty of the named plaintiffs, alleges that they were over the age of forty and were denied employment by defendant in favor of younger employees. The second claim, on behalf of fifty-one named plaintiffs, alleges that defendant discriminated against them on account of their race, national origin and ancestry by denying them employment while employing less qualified Anglo employees. The third claim, on behalf of three named plaintiffs, alleges that defendant discriminated against them on the basis of their physical disabilities while employing less qualified employees. Plaintiffs pray for compensatory and punitive damages and attorneys’ fees.
SUFFICIENCY OF THE PLEADINGS
Federal Rule of Civil Procedure 8(a) states that “[a] pleading which sets forth a claim for relief ... shall contain ... a short and plain statement of the claim showing that the pleader is entitled to relief.” A claim is the “aggregate of operative facts which give rise to a right enforceable in the courts.” Original Ballet Russe, Ltd. v. Ballet Theatre, Inc., 133 F.2d 187, 189 (2d Cir.1943). While the complaint contains stray allegations of discriminatory policies or practices imposed by R.A. Music, what it seeks is individual relief for each of the plaintiffs. Each plaintiffs right to relief therefore depends upon proof of the operative facts giving rise to an enforceable right in favor of that plaintiff. The three claims alleged in the complaint do not meet that test; they are hybrids that qualify neither as class action allegations nor as statements of individual claims. To comply with Rule 8 each plaintiff must plead a short and plain statement of the elements of his or her claim, identifying the transaction or occurrence giving rise to the claim and the elements of the prima facie case: that he or she is a member of a particular protected class, was qualified and applied for the position he or she sought and was rejected on a prohibited ground.
Moreover, each plaintiffs claim being founded upon a separate transaction or occurrence, it is properly “stated in a separate count ... [because] a separation facilitates the clear presentation of the matters set forth.” Fed.R.Civ.P. 10(b); James Wm. Moore, et al., Moore’s Federal Practice, § 10.03[2][a] (3d ed.1997). “Separate counts will be required if necessary to enable the defendant to frame a responsive pleading or to enable the court and the other parties to understand the claims.” Moore’s, § 10.03[2][a], Courts have required separate counts where multiple *841claims are asserted, where they arise out of separate transactions or occurrences, and where separate statements will facilitate a clear presentation. 5 Weight & Miller, Federal Practice And Procedure: Civil 2d § 1324. In such cases, separate counts permit pleadings to serve their intended purpose to frame the issue and provide the basis for informed pretrial proceedings. “Experience teaches that, unless cases are pled clearly and precisely, issues are not joined, discovery is not controlled, the trial court’s docket becomes unmanageable, the litigants suffer, and society loses confidence in the court’s ability to administer justice.” Anderson v. District Bd. of Trustees, 77 F.3d 364, 367 (11th Cir.1996); see also Erone Corp. v. Skouras Theatres Corp., 19 F.R.D. 299, 300 (S.D.N.Y.1956) (Weinfeld, J.) (directing filing of an amended complaint stating the claims of each plaintiff in a separate count, among other reasons because “there may be defenses available to the defendants which are applicable to one or more plaintiffs but not to the others”).
DISMISSAL OF THE ACTION
Dismissal of the complaint for failure to comply with the rules was therefore within the court’s discretion. See Original Ballet Russe, 133 F.2d at 188. Although the rules do not specifically authorize motions to require a separate statement of claims, courts have used their inherent power to issue such orders and have dismissed actions for noncompliance under Rule 41(b). See H.L. Miller Mach. Tools, Inc. v. Acroloc Inc., 679 F.Supp. 823, 828 (C.D.Ill.1988); Three D Dep’ts, Inc. v. K Mart Corp., 670 F.Supp. 1404, 1409 (N.D.Ill.1987); United States v. Jeffrey Garden Apts., Inc., 21 F.R.D. 147, 149 (E.D.N.Y.1957); Wright and Miller, § 1324. Whether dismissal with prejudice was proper, however, is another question.
District courts have the inherent power to control their dockets and in the exercise of that power they may impose sanctions including, where appropriate, dismissal of a case. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). Dismissal is a harsh penalty, however, and should therefore be imposed only in extreme circumstances. See id. In determining whether to dismiss a case for failure to comply with a court order, district courts must weigh five factors: (1) the public interest; (2) the court’s need to manage the docket; (3) the risk of prejudice to the defendant; (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less drastic alternatives. See id. at 1260-61. While it is not required that the district court make explicit findings to show that it has considered these factors, see id. at 1261, there is no indication in the record that it in fact considered any of them here.
We may review the record independently to determine whether the district court abused its discretion. See Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir.1992). We find on this record no indication of undue delay, docket congestion or risk of prejudice to defendant militating in favor of dismissal or outweighing the policy favoring disposition of cases on their merits. Nor do we find consideration of less drastic alternatives. When it granted plaintiffs leave to file a second amended complaint, the court issued a bare-bones order with only a cursory direction to “plead specific facts that would create an individual prima facie claim of age, race, or disability discrimination.” The court made no reference to Rule 8(a) or Rule 10(b), it did not specify what it required in the pleading, and it gave no warning that it would dismiss the next complaint with prejudice if it did not comply. Cf. McHenry v. Renne, 84 F.3d 1172 (9th Cir.1996).
While plaintiffs’ second amended complaint frustrates the aim of the federal rules to bring about the just, speedy and inexpensive resolution of cases, its deficiencies were readily curable with some guidance from the court. The court’s sud*842den-death response was therefore an abuse of discretion.
REVERSED AND REMANDED.